Exhibit 12.1 Domtar Corporation Computation of ratio of earnings to fixed charges (In millions of dollars, unless otherwise noted) Three months ended Nine months ended September30, September30, September30, September30, $ Available earnings: (Loss) earnings before income taxes (3 ) 95 79 Add fixed charges: Interest expense incurred 21 24 70 73 Amortization of debt expense and discount 4 1 6 3 Interest portion of rental expense (1) 2 2 6 7 Total earnings as defined 24 Fixed charges: Interest expense incurred 21 24 70 73 Amortization of debt expense and discount 4 1 6 3 Interest portion of rental expense (1) 2 2 6 7 Total fixed charges 27 27 82 83 Ratio of earnings to fixed charges Interest portion of rental expense is calculated based on the proportion deemed representation of the interest component (i.e 1/3 of rental expense).
